DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on 04/22/2021. Claims 1 through 30 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
	Applicant argued that Edge in view of Ghozari and further in view of Jones does not teach “determining cell data, the cell data comprising information regarding a
5G NR serving cell of the UE, or a Long-Term Evolution (LTE) neighbor cell, or a
combination thereof” limitation.
	Examiner respectfully disagrees. Edge teaches information about neighboring cells (see paragraph 42). Further, Edge teaches information about various cells a base station, access point, NodeB, eNodeB, access point base station, a Wi-Fi access point, a Femtocell, home base station, home NodeB, home eNodeB or some other terminology used to for cell (see paragraph 38).In addition,  Edge teaches information their method is applicable for also LTE cell (see paragraph 36).
	In addition,  Ghozari teaches information at least serving cell information (Location ID), and multiple location ID information (see paragraph 62). In addition,  Ghozari teaches LTE cell information (see paragraph 71). In addition,  Ghozari teaches a serving cell information parameter information, and /or a multiple Location ID information parameter (see paragraph 74). In addition,  Ghozari teaches cell database updates and provisioning to support long term evolution technology (see paragraph 76).
	The above two references at least teach  a cell data (information) which contain at least LTE neighbor cell information.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13,18-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US 2013/0212663 A1) in view of Ghozari et al. (US 2015/0071172 A1) further in view of Jones (US 2019/0124617 A1).

For claim 1 Edge teaches a method at a User Equipment (UE) of supporting location of the UE using a Secure User Plane Location (SUPL) session over a Fifth Generation (5G) New Radio (NR) data connection (see Fig. 5C “SUPL session between D-SLP, SUPL AGENT/TARGET SET, and Target SET (UE SET)”), the method comprising: 
establishing the 5G NR data connection between the UE and a SUPL Location Platform (SLP) (see paragraph 4 “Current user plane location services, such as the
Secure User Plane Location (SUPL) service defined by the Open Mobile Alliance (OMA), derive their security from mutual authentication between a target mobile device (UE)  ( e.g. a SUPL Enabled Terminal (SET)) and a location server (e.g. a SUPL Location Platform (SLP)) in which each party verifies the identity of the other party in a fully reliable manner”, Fig. 5C “SUPL session between D-SLP, SUPL AGENT/TARGET SET, and Target SET (UE SET)”, and paragraph 86 “SET 116 (UE) establish a secure connection with H-SLP wherein the SET 116 (UE) can access its H_SLP 142 using a cellular network such as an LTE network, wherein the access may be invoked by H-SLP 142 or by the SET 116 (UE)”); 
sending a SUPL message to the SLP as part of the SUPL session, the SUPL message  (see Fig. 5C “SUPL POS INIT includes Location ID (LID)”) comprising a Location ID (LID) parameter (see paragraph 107 “Location ID (LID) parameters”, Fig. 5C “SUPL POS INIT includes Location ID (LID)”, and paragraph 135 “SUPL POS INIT includes Location ID (LID)”) having a Long-Term Evolution (LTE) Cell Information data field, wherein the cell data is included in the LTE Cell Information data field.
Edge does not explicitly determining cell data, the cell data comprising information regarding or a Long-Term Evolution (LTE) neighbor cell, or 
However, Ghozari teaches LTE cell information is included in the a location ID field (see Ghozari paragraphs 62, 71, and 74); and 
Edge does not explicitly teach LID having a Long-Term Evolution (LTE) Cell Information data field, wherein the cell data (information) is included in the LTE Cell Information data field.
However, Ghozari teaches LID field of SUPL message includes LTE cell information (data) which indicates support for the LTE positioning protocol (LPP) (see Ghozari: paragraph 71). Further, Ghozari teaches SUPL message fields can be used , in combination or separately, to offload all or part of SET-initiated traffic  to alternative servers: a positioning technology parameter, a supported positioning protocol ( e.g.,
RRLP, LPP, IS801, etc.) parameter, a preferred positioning method specified by SET parameter, a serving cell information (Location ID) parameter, and/or a multiple location ID information parameter (see Ghozari: paragraphs 62 and 74). 
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Ghozari in the securing connection between a server and client of Edge in order implement LTE positioning protocol (LPP) (see Ghozari: paragraph 71). 
	Edge in view of Ghozari does not explicitly teach 5G NR data connection between UE and SLP. 
	However, Jones teaches in a hybrid system in which both 4G/LTE and 5G
technologies are used, there may be times when a mobile device is not utilizing beamformed signals. For example, a mobile device may be communicating using LTE technologies that do not implement beamforming Upon receiving a location request, however, the hybrid system may initiate 5G beamformed-based communications with the mobile device so that the location of the mobile device relative to a base
station may be determined (see Jones: paragraph 21).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Jones in the combined securing connection between a server and client of Ghozari and Edge in order support 5G connection establishment in a hybrid system of 4G/LTE (see Jones: paragraph 21).

           For claim 2 Edge in view of Ghozari further in view of Jones teaches the method, wherein the cell data comprises the information regarding the LTE neighbor cell, and the information regarding the LTE neighbor cell includes a cell global identification of the LTE neighbor cell (see Ghozari: paragraph 62 “LTE positioning protocol, serving cell information (location ID), and multiple location ID information” and paragraph 71 “LTE cell information” and paragraph 42 “neighboring cells”).

           For claim 3 Edge in view of Ghozari further in view of Jones teaches the method, wherein the cell data comprises the information regarding the 5G NR serving cell of the UE, and the method further comprises including an indication in the LTE Cell Information data field indicating a presence of the information regarding the 5G NR serving cell of the UE (see Jones: “hybrid system in which both 4G/LTE and 5G
technologies are used, there may be times when a mobile device is not utilizing beamformed signals. For example, a mobile device may be communicating using LTE technologies that do not implement beamforming Upon receiving a location request, however, the hybrid system may initiate 5G beamformed-based communications with the mobile device so that the location of the mobile device relative to a base station may be determined”).

           For claim 8 Edge in view of Ghozari further in view of Jones teaches the method, wherein the UE initiates the SUPL session, wherein the SUPL message comprises a SUPL START message or a SUPL POS INIT message (see Edge: Fig. 5B “SUPL START 510”).

           For claim 9 Edge in view of Ghozari further in view of Jones teaches the method, wherein the SLP initiates the SUPL session, and further comprising receiving a SUPL INIT message from the SLP, wherein establishing the 5G NR data connection between the UE and the SLP is in response to receiving the SUPL INIT message (see Edge: Fig. 5B “SUPL START 510” and Jones: paragraph 21 “hybrid 4G(LTE)/5G connection”).

           For claim 10 Edge in view of Ghozari further in view of Jones teaches the method, wherein the SUPL message comprises a SUPL POS INIT message (see Edge: Fig. 5B “SUPL POS INIT 525”).

           For claim 11 Edge in view of Ghozari further in view of Jones teaches a User Equipment (UE) comprising: 
a communication interface (see Edge: Fig. 2 “254a of 250”); 
a memory (see Edge: Fig. 2 “272 of 250”); and 
one or more processing units communicatively coupled with the memory and the communication interface (see Edge: Fig. 2 “270 of 250”) and configured to: 
establish, using the communication interface, a Fifth Generation (5G) New Radio (NR) data connection between the UE and a Secure User Plane Location (SUPL) Location Platform (SLP) (as discussed in claim 1); 
determine cell data, the cell data comprising information regarding a 5G NR serving cell of the UE, or a Long-Term Evolution (LTE) neighbor cell, or a combination thereof (as discussed in claim 1); and 
send, using the communication interface, a SUPL message to the SLP as part of a SUPL session, the SUPL message comprising a Location ID (LID) parameter having a Long-Term Evolution (LTE) Cell Information data field, wherein the cell data is included in the LTE Cell Information data field (as discussed in claim 1).

           For claim 12 Edge in view of Ghozari further in view of Jones teaches the UE, wherein the one or more processing units configured to determine cell data, determine the cell data at least in part by determining the information regarding the LTE neighbor cell includes a cell global identification of the LTE neighbor cell (as discussed in claim 2).

           For claim 13 Edge in view of Ghozari further in view of Jones teaches the UE, wherein the information regarding the 5G NR serving cell of the UE, includes an indication in the LTE Cell Information data field indicating presence of the information regarding the 5G NR serving cell of the UE (as discussed in claim 3).

           For claim 18 Edge in view of Ghozari further in view of Jones teaches the UE, wherein the one or more processing units are further configured to initiate the SUPL session, and wherein the SUPL message comprises a SUPL START message or a SUPL POS INIT message (as discussed in claim 8).

           For claim 19 Edge in view of Ghozari further in view of Jones teaches the UE, wherein the one or more processing units are configured to establish the 5G NR data connection between the UE and the SLP are configured to establish the 5G NR data connection between the UE and the SLP in response to receiving a SUPL INIT message from the SLP (as discussed in claim 9).

           For claim 20 Edge in view of Ghozari further in view of Jones teaches the UE, wherein the SUPL message comprises a SUPL POS INIT message (as discussed in claim 10).

           For claim 21 Edge in view of Ghozari further in view of Jones teaches a mobile device comprising: 
means for establishing a Fifth Generation (5G) New Radio (NR) data connection between the mobile device and a Secure User Plane Location (SUPL) Location Platform (SLP) (as discussed in claim 1); 
means for determining cell data, the cell data comprising information regarding a 5G NR serving cell of the mobile device, or a Long-Term Evolution (LTE) neighbor cell, or a combination thereof(as discussed in claim 1); and 
means for sending a SUPL message to the SLP as part of a SUPL session, the SUPL message comprising a Location ID (LID) parameter having a Long-Term Evolution (LTE) Cell Information data field, wherein the cell data is included in the LTE Cell Information data field (as discussed in claim 1).

           For claim 22 Edge in view of Ghozari further in view of Jones teaches the mobile device, further comprising means for including, in the information regarding the LTE neighbor cell, a cell global identification of the LTE neighbor cell (as discussed in claim 2).

           For claim 23 Edge in view of Ghozari further in view of Jones teaches the mobile device, further comprising means for including an indication in the LTE Cell Information data field indicating presence of the information regarding the 5G NR serving cell of the mobile device (as discussed in claim 3).

           For claim 26 Edge in view of Ghozari further in view of Jones teaches the mobile device, further comprising means for sending a SUPL START message to the SLP after establishing the 5G NR data connection between the mobile device and the SLP (as discussed in claims 8 and 9).

           For claim 27 Edge in view of Ghozari further in view of Jones teaches a non-transitory computer-readable medium having instructions embedded thereon for supporting location of a User Equipment (UE) using a Secure User Plane Location (SUPL) session over a 5G New Radio (NR) data connection, wherein the instructions, when executed by one or more processing units of the UE (as discussed in in claim 1), cause the UE to: 
establish the 5G NR data connection between the UE and a SUPL Location Platform (SLP) (as discussed in in claim 1); 
determine cell data, the cell data comprising information regarding a 5G NR serving cell of the UE, or a Long-Term Evolution (LTE) neighbor cell, or a combination thereof(as discussed in in claim 1); and 
send a SUPL message to the SLP as part of the SUPL session, the SUPL message comprising a Location ID (LID) parameter having a Long-Term Evolution (LTE) Cell Information data field, wherein the cell data is included in the LTE Cell Information data field (as discussed in in claim 1).

           For claim 28 Edge in view of Ghozari further in view of Jones teaches the non-transitory computer-readable, further comprising instructions, when executed by the one or more processing units of the UE, which cause the UE to include an indication in the LTE Cell Information data field indicating presence of the information regarding the 5G NR serving cell of the UE (as discussed in claim 3).

           For claim 29 Edge in view of Ghozari further in view of Jones teaches the non-transitory computer-readable, of claim 27 further comprising instructions, when executed by the one or more processing units of the UE, which cause the UE to send a SUPL START message to the SLP after establishing the 5G NR data connection between the UE and the SLP (as discussed in claims 8 and 9).

           For claim 30 Edge in view of Ghozari further in view of Jones teaches the non-transitory computer-readable, further comprising instructions, when executed by the one or more processing units of the UE, which cause the UE to receive a SUPL INIT message from the SLP, wherein establishing the 5G NR data connection between the UE and the SLP is in response to receiving the SUPL INIT message (as discussed in claims 8 and 9).

6.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Ghozari further in view of Jones and further in view of Jin (US 2018/0063701).

           For claims 4 and 14 Edge in view of Ghozari further in view of Jones teaches the method, wherein the information regarding the 5G NR serving cell of the UE comprises a 5G NR Physical Cell ID, a 5G NR cell global ID, or a 5G NR Tracking Area code, or any combination (see Jones: paragraphs 34-45 “location information includes a cell ID(s)” and paragraph 81 “base station 104 may be identified in terms of a cell ID or other identifier associated with the base station”).
	Edge in view of Ghozari further in view of Jones does not explicitly teach location information of a 5G NR Physical Cell ID, a 5G NR cell global ID, or a 5G NR Tracking Area code, or any combination.
	However, Jin teaches a base station 102 may be  Access Network (AN) in a fifth generation (5G) communication system (paragraph 62). In addition, Jin teaches when a base station starts to work as part of an access network needs to obtain parameters from the access network these parameters include at least one of the following but not limited to: a network identifier (ID); a base station ID, a base station ID, a base station cell ID; a tracking location ID; and a neighbor relation table (NTR) including information of neighbor cells (see paragraphs 62-73). In addition, Jin teaches the base station cell ID is an identifier of a cell the base station serves. The base station cell ID may be a 5G cell identifier (Cell Global Identifier) in 5G system; the tracking location ID is Tracking Area Code (see paragraphs 74-78).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Jin in the combined securing connection between a server and client of Jones, Ghozari and Edge in order identify a base station being accessed by a UE in 5G network or LTE network (see Jin: paragraphs 62-78).

Allowable Subject Matter
7.	Claims 5-7, 15-16, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kwok (US 2019/0268833 A1).


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415